UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRED LEVY,

                                   Plaintiff,
                                                                    19-CV-7106 (CM)
                       -against-
                                                                          ORDER
 BARUCH COLLEGE; NYC DEPARTMENT
 OF FINANCE,

                                   Defendants.

COLLEEN McMAHON, Chief United States District Judge:

          Plaintiff submits a letter in this closed case titled “Second Notice Feb. 17, 2020.” (ECF

No. 22.) But a review of the submission indicates that with the exception of the title, the letter is

an exact duplicate of a previous submission that the Court received on January 22, 2020 (ECF

No. 19), before the dismissal of this action. Because the Court’s February 14, 2020 order of

dismissal (ECF No. 20) dealt with Plaintiff’s prior letter, no further action is required on this

duplicate submission.

          The Clerk of Court is directed to mail this order to Plaintiff and note service on the

docket.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:      March 13, 2020
             New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge
